This action was brought to enjoin the collection of certain assessments levied upon property in Caldwell. From the record it appears that respondent is the owner of certain lots in the city of Caldwell and within and a part of the Pioneer Irrigation District, "and subject to taxes for the operation and maintenance of said Pioneer Irrigation District." Appellants are directors and officers of the Pioneer Irrigation District, which district, by ordinance and resolution duly and regularly passed and made by the city of Caldwell, was required to and did reconstruct one of its ditches flowing through that city by building a concrete ditch connected with the curb in front of the lots owned by respondent and other lots in that city. The expenses of the construction work were paid by the irrigation district out of *Page 254 
its general maintenance fund. In August, 1920, in accordance with C. S., sec. 4384, an assessment list was prepared by the secretary of the district and the directors of the district thereupon apportioned the benefits received by the lands within the district growing out of the maintenance and operation of the works of the district and thereupon levied assessments upon all of the lands for the expenses of such maintenance, repair and operation. In assessing such benefits the board found that the lots adjacent to the cement curb ditch received as benefits on account of the construction thereof, sixty per cent of the cost thereof, and all other lands in the district were benefited forty per cent thereof, and the taxes upon the lots and land within the district were assessed upon that basis. Respondent thereupon, in her own behalf and in behalf of other owners of lots similarly situated, commenced this action to enjoin and restrain the officers of the district from proceeding to collect the assessments so made, and asked that the same be annulled and canceled. A demurrer to the complaint, filed by appellants, was overruled by the court and they thereupon filed their answer. Respondent filed a demurrer to the answer, which was sustained and upon appellants refusing to plead further, judgment was entered in accordance with the prayer of the complaint. From this judgment this appeal is prosecuted.
Appellants specify as error the action of the court in overruling the demurrer to the complaint, in sustaining the demurrer to the answer and in entering judgment as prayed for in the complaint.
Appellants first contend that respondent has a plain, speedy and adequate remedy at law and is not entitled to equitable relief. This contention is based upon the provisions of C. S., secs. 4384, 4385 and 4386.
C. S., sec. 4384, after prescribing the manner of preparing the assessment list and apportioning the benefits, provides:
". . . . Such assessment shall be carried out by the secretary . . . . and shall be subject to review by the board of correction, hereinafter provided for." *Page 255 
C. S., sec. 4385, relates to the giving of notice of meeting of the directors to sit as a board of correction.
C. S., sec. 4386, provides that:
"Upon the day specified in the notice required by the preceding section of the meeting, the board of directors, which is hereby constituted a board of correction for that purpose, shall meet and continue in session, from day to day, as long as may be necessary, not to exceed five days, exclusive of holidays, and may make such changes in said assessment book as may be necessary to make it conform to the facts. Assessments levied for maintenance as provided in section 4384 may be reviewed by the board of correction upon request of any person interested. Within five days after the close of said session the secretary of the board shall have the corrected assessment book complete."
It is nowhere alleged that respondent appeared before the board of correction or filed objections to the assessments levied. It is admitted in the complaint that the lots of respondent were "subject to taxes for the operation and maintenance of said Pioneer Irrigation District." It is also admitted that the cost of construction of the ditch was paid out of the maintenance fund of the district. The complaint also alleges: "That the property of this plaintiff and those on whose behalf this action is brought, is not especially benefited and has no interest in or use of or benefit from said concrete ditches other than the general benefits common to all other land owners of said Pioneer Irrigation District receiving water from the ditches of said Pioneer Irrigation District," thereby conceding that her land was benefited, at least to some extent, by the construction of the concrete ditch. It therefore follows that respondent's lots were subject, at least, to part of the assessment charged against them, which the district was entitled to collect. However, respondent did not appear before the board of correction nor tender any part of the amount assessed against her property, neither did she tender any part of that amount into court nor offer to pay it. The evident purpose of the legislature in providing a board of correction was to provide for a review of the *Page 256 
assessment (C. S., sec. 4384), and to give an opportunity to persons interested feeling themselves aggrieved with reference to their assessment, to appear before the board and present their objections and give the board an opportunity to make any corrections that it might deem proper. The board of correction of an irrigation district is analogous to the board of equalization of a county so far as correcting assessments is concerned. A person failing to make such objections to assessments must be deemed to have waived them. In the case ofCarroll v. Gerlach, 11 Okl. 151, 65 P. 844, 845, it is said:
"The rule is well settled that a person aggrieved by the wrongful assessment of his property cannot invoke the powers and jurisdiction of a court of equity to enjoin the collection of a tax resulting therefrom, unless he first seeks redress in the mode prescribed by the statute. Since the legislature has confided the power to abate taxes in the board of county commissioners in the first instance, the courts will refuse to enjoin the collection of an alleged illegal tax on the ground of double or erroneous assessment of the property for taxation until the taxpayer makes an application to abate the taxes before the county commissioners, a hearing is had thereon, and the relief denied. Desty, in his work on Taxation (volume 2, pp. 661, 662), lays down the following rule: 'Equity will not restrain the collection of a tax when there is a full and adequate remedy at law, even though fraud be alleged in the bill. . . . . Where the mode is prescribed, and a tribunal established by law to provide against an illegal tax, complainant has a full and adequate remedy at law.' InInvestment Co. v. Charlton (C. C.), 32 Fed. 192, it was held that a person who is aggrieved by the wrongful action of an assessor in the valuation of his own or other's property for taxation cannot maintain a suit in equity to enjoin the collection of any portion of the tax resulting from such action, unless he first seeks redress at the hands of the county board of equalization, as provided by statute. InCampbell v. Bashford, 2 Ariz. 344, 16 P. 269, in a suit to enjoin the collection of an alleged illegal tax, the complaint having *Page 257 
failed to show that the plaintiff had applied to the board of supervisors for correction of the assessment under the provisions of the Compiled Laws of Arizona, it was held that the court had no jurisdiction to enjoin the collection of the tax until all legal remedies had been exhausted by the plaintiff. In Wilson v. Wiggins, 7 Okl. 524, 54 P. 718, this court said: 'Where the statute vests in officers or boards authority to hear complaints and correct errors or grant relief to persons aggrieved in tax proceedings, the remedy must be sought there; and a party aggrieved cannot invoke the powers of a court of equity when he has not presented his cause of complaint to the tribunal or officer created by the statute, and authorized to hear the same and grant the proper relief.'"
In the case of George C. Bagley Elevator Co. v. Butler,24 S.D. 429, 123 N.W. 866, the court said:
"When a party, whose property, though assessed at less than its value, is assessed much higher than that of other taxpayers, shall have requested the several boards to equalize taxes in the manner fixed by statute, to wit, by raising the assessment of all property to its actual value — and such boards shall have refused or failed to do their clear duty under the law, then, and only then, let such party apply to the courts for relief."
To the same effect see Barnett v. Jaynes et al.,26 Colo. 279, 57 P. 703; Wilson v. Wiggins, 7 Okl. 517, 54 P. 716;Williams v. Garfield Exchange Bank, 38 Okl. 539, 134 P. 863;Eureka Dist. Gold Min. Co. v. Ferry County, 28 Wash. 250,68 P. 727; Chehalis Boom Co. v. Chehalis County, 24 Wash. 135,63 P. 1123; Board of Commrs. v. Field, 63 Okl. 80,162 P. 733; Weatherly v. Sawyer, 63 Okl. 155, 163 P. 717;Board of Commrs. v. Tinklepaugh, 49 Okl. 440, 152 P. 1119.
It follows from the foregoing that respondent, having failed to appear and present objections to the assessment to the board of correction, must be deemed to have waived such objections and, having a remedy but failing to pursue it, is not entitled to equitable relief. The lower court erred in *Page 258 
overruling the demurrer to the complaint and in entering judgment in favor of respondent. The judgment should be reversed and it is so ordered. Costs are awarded to appellants.
McCarthy, C.J., and Wm. E. Lee, J., concur.